Citation Nr: 1200605	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-38 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia.  The decision granted the Veteran's claim for service connection for PTSD and assigned an initial 30 percent rating retroactively effective from January 21, 2005, the date of receipt of his petition to reopen this claim.  His appeal is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

The Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration.


REMAND

The Veteran's PTSD was last examined for VA compensation purposes in January 2007, so 5 years ago, and even then when he was trying to establish his underlying entitlement to service connection for this disability - since granted.  So that evaluation primarily concerned the etiology of his PTSD, in terms of whether it was attributable to his military service, i.e., service connected, whereas his appeal of this claim now concerns the "downstream" issue of whether the initial rating of 30 percent the RO assigned is most appropriate.  His August 2007 notice of disagreement (NOD) states he cannot function as a result of his PTSD and, therefore, is entitled to a rating higher than 30 percent.  Additionally, the most recent VA outpatient treatment records are from August 2008, so from some 31/2 years ago and, thus, also outdated.  He also has submitted several supporting statements from S.R., a certified trauma specialist and PTSD expert, therefore since the January 2007 VA compensation examination, discussing why the Veteran is entitled to an initial rating higher than 30 percent for his PTSD.  

When, as here, a Veteran claims that his disability is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He therefore needs to be reexamined to reassess the severity of this disability.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any further evaluation or treatment for his PTSD, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).


2.  Upon receipt of all additional records, schedule a VA psychiatric examination for compensation purposes to reassess the severity of the Veteran's PTSD.  He is hereby advised that failure to report for this VA examination, without good cause, may have adverse consequences on his claim for a higher initial rating inasmuch as, in this eventuality, the Board will have to rate his PTSD based on the evidence already of record.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record, rather than summarily denied, because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

3.  Then readjudicate the claim for a higher initial rating for the PTSD in light of all additional evidence.  If additional compensation is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


